Citation Nr: 0404607	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  01-04 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to July 
1944.  The veteran died in May 2000; the appellant is his 
widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating action.  The appellant was 
sent notice of this decision that month.  A notice of 
disagreement was received in June 2000 and the RO issued a 
statement of the case in April 2001.  A substantive appeal 
was received from the appellant in May 2001.  Two hearings on 
appeal were held:  one before RO personnel in March 2002, and 
one before the undersigned in September 2003; transcripts of 
both hearings are of record.


FINDINGS OF FACT

1.  The veteran died in May 2000.  The original death 
certificate lists the immediate cause of death as 
intercranial bleed; no other conditions are listed.  

2.  The veteran's amended death certificate lists 
intracranial bleed as the immediate cause of death, due to 
(or as a consequence of) a hemorrhagic cerebrovascular 
accident, due to (or as a consequence of) coagulopathy from 
anti-coagulation as treatment for atrial fibrillation caused 
by coronary arthrosclerosis and hypertension, due to (or as a 
consequence of) increased peripheral vascular resistance 
caused in part by burns received while on active military 
duty. 

3.  At the time of the veteran's death, service connection 
was in effect for residual burns of the right hand with 
favorable ankylosis of the right thumb, evaluated as 40 
percent disabling; residuals of burns to the right arm, 
evaluated as 30 percent disabling; a simple complete fracture 
of the distal left radius, evaluated as 10 percent disabling; 
residual burns of the face with loss of the tip of the right 
ear, evaluated as 10 percent disabling; residuals of burns to 
the left arm and hands, evaluated as 10 percent disabling; 
residuals of burns to the left knee and leg, evaluated as 10 
percent disabling; residuals of burns to the right knee, 
evaluated as noncompensable; and scars from donor sites from 
the thigh, thorax and abdomen, evaluated as noncompensable.

4.  The totality of the evidence-to include the amended 
death certificate and various statements provided by the 
attending VA physician-reasonably establishes that the 
veteran's service-connected disabilities, consisting entirely 
of the residuals of various in-service burns, may well have 
had a significant contributory role in, or aided and lent 
assistance to, his death. 


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for service connection for the cause of the veteran's death 
are met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1310, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.311, 3.312 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, in November 2000, during 
the pendency of this appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and in view of the 
Board's favorable disposition of the appeal, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim has been accomplished.  

The appellant contends that the veteran's service-connected 
burns, and the difficulties associated therewith, clearly 
lead to the veteran's death.  During the RO and Board 
hearings, the appellant and her daughter testified regarding 
the severity of the difficulties the veteran experienced 
during his lifetime that were associated with the service-
connected disabilities. 

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  A service-connected disability is one due to disease 
or injury incurred or aggravated in service (see 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303), or one that was caused or 
is aggravated by an already service-connected disability (see 
38 C.F.R. § 3.310(a)). 

As noted above, the veteran died in May 2000.  The veteran's 
original death certificate lists intercranial bleed as the 
primary cause of death; no other significant conditions were 
listed.  

At the time of the veteran's death, service connection was in 
effect for residual burns of the right hand with favorable 
ankylosis of the right thumb, evaluated as 40 percent 
disabling; residuals of burns to the right arm, evaluated as 
30 percent disabling; a simple complete fracture of the 
distal left radius, evaluated as 10 percent disabling; 
residual burns of the face with loss of the tip of the right 
ear, evaluated as 10 percent disabling; residuals of burns to 
the left arm and hands, evaluated as 10 percent disabling; 
residuals of burns to the left knee and leg, evaluated as 10 
percent disabling; residuals of burns to the right knee, 
evaluated as noncompensable; and scars from donor sites from 
the thigh, thorax and abdomen, evaluated as noncompensable.  
The veteran had been found totally disabled due to his 
service-connected disabilities from May 8, 1996.  He died 
four years later.

In a June 2000 statement, Dr. John H. Hull (the VA physician 
that signed the original death certificate) indicated 
association between the veteran's burns and the veteran's 
death.  This association was incorporated into an amended 
certificate of death for the veteran dated June 2000.  

The amended death certificate listed intracranial bleed as 
the immediate cause of death, due to (or as a consequence of) 
a hemorrhagic cerebrovascular accident, due to (or as a 
consequence of) coagulopathy from anti-coagulation as 
treatment for atrial fibrillation caused by coronary 
arthrosclerosis and hypertension, due to (or as a consequence 
of) increased peripheral vascular resistance caused in part 
by burns received while on active military duty.  In his 
clinical Dr. Hull (incidentally, the Director of Hospice care 
at the Bay Pines VA Medical Center), also included a chart 
reflecting the pathophysiological process involved, leading 
from the burns to the hemorrhagic cerebral vascular accident 
that caused the veteran's cranial bleed, resulting in his 
death.  In response to the RO's query, in a January 2001 
statement, Dr. Hull indicated that, to what degree the burns 
are related to the cause of death, he was not certain.  

A grant of service connection for the cause of death only 
requires that the service-connected disability be a 
contributory cause of death; that it contribute substantially 
or materially to the cause of death, combined to cause death 
or lent assistance in producing death.  38 C.F.R. § 3.312 
(c).  While Dr. Hull could not state with certainty the 
degree to which the veteran's service-connected burns are 
related to his cause of death, the Board points out that, to 
establish a service-connected disability as a contributory 
cause of death, certainty is not required.  

The amended death certificate and Dr. Hull's statement and 
treatment notes clearly establish that there is some medical 
relationship between the veteran's service-connected burns 
and his death.  It is also clear that the intent of such 
evidence was to provide information supportive of the 
appellant's claim for service connection for the cause of the 
veteran's death, and that there is no evidence that directly 
contradicts Dr. Hull's medical conclusions.  Considering the 
aforementioned evidence in light of the overall record, to 
include evidence unquestionably establishing the severity of 
the veteran's service-connected disabilities (nearly all 
resulting from in-service burns, and for which the veteran 
had been awarded a total disability rating prior to his 
death), and the statements and testimony of the appellant and 
her daughter, the Board finds that the record raises a 
legitimate question as to whether the veteran's burns 
substantially and materially contributed to the veteran's 
difficulties and combined with his other disabilities to 
cause death.   

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  

Under the circumstances of this case, and affording the 
appellant the benefit of the doubt on the question of the 
extent of contributory causation, the Board finds that the 
evidence supports that conclusion that service connection for 
the cause of the veteran's death should be granted.  


ORDER

Service connection for the cause of the veteran's death is 
granted.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Ap peals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



